PRELIMINARY TERMS SUPPLEMENT NO. 36 dated August 26, 2010 (Subject to Completion) To Product Supplement No. 6 dated February 23, 2010 and Prospectus Supplement and Prospectus dated February 4, 2010 Relating to the Eksportfinans ASA U.S. Medium-Term Note Program Filed Pursuant to Rule 433 Registration Statement No. 333-164694 The Notes will have the terms specified in this terms supplement as supplemented by the accompanying product supplement no. 6 and the prospectus supplement and prospectus (together, the Note Prospectus ). Investing in the Notes involves a number of risks. There are important differences between the Notes and a conventional debt security, including different investment risks. See Risk Factors on page TS-5 of this preliminary terms supplement, beginning on page PS-3 of product supplement no. 6, and beginning on page S-4 of the prospectus supplement. The Notes: Are Not FDIC Insured Are Not Bank Guaranteed May Lose Value In connection with this offering, MLPF&S is acting in its capacity as a principal. None of the Securities and Exchange Commission, any state securities commission, or any other regulatory body has approved or disapproved of these securities or determined if this Note Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit Total Public Offering Price:(1) $10.00 $ Underwriting Discount:(1) $0.20 $ Proceeds to Eksportfinans ASA Before Expenses: $9.80 $ (1) For additional information, see Supplemental Plan of Distribution in product supplement no. 6. The public offering price and underwriting discount for any purchase of 500,000 units or more in a single transaction by an individual investor will be $9.95 and $0.15 per unit, respectively. The public offering price and underwriting discount for any purchase by certain fee-based trusts and fee-based discretionary accounts managed by U.S. Trust operating through Bank of America, N.A. will be $9.80 per unit and $0.00 per unit, respectively. * Depending on the date the Notes are priced for initial sale to the public, which may be in September or October 2010, the settlement date may occur in September or October 2010, and the maturity date may occur in November or December 2011. Any reference in this terms supplement to the month in which the pricing date, settlement date or maturity date will occur is subject to change as specified above. Merrill Lynch & Co. September , 2010 Summary The Accelerated Return Notes ® Linked to the MSCI Emerging Markets Index due November , 2011 (the Notes ) are senior unsecured debt securities of Eksportfinans ASA ( Eksportfinans ). The Notes are not guaranteed or insured by the Federal Deposit Insurance Corporation
